Citation Nr: 0529400	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  94-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for body aches, fatigue, 
memory loss, hair loss, and cold sweats, as chronic 
disabilities of an undiagnosed illness as a result of service 
in the Southwest Asia theater of operations during the Gulf 
War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1975 to February 1978 and from September 1990 to March 1991.  
He served in Southwest Asia from October 26, 1990, to March 
15, 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In March 1999, and again in November 2003, the Board remanded 
this claim to the RO for further development.  While the case 
was in remand status, the RO granted service connection for 
tinnitus.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran served in Southwest Asia from October 26, 
1990 to March 10, 1991.  

3.  There is no competent evidence of record showing that the 
veteran has chronic body aches.  

4.  There is no competent evidence of record showing that the 
veteran has chronic memory loss.  

5.  The veteran's fatigue has been attributed to taking Coreg 
(Carvedilol).  

6.  The veteran's hair loss has been attributed to male 
pattern baldness.  

7.  The veteran's cold sweats have been attributed to 
medications or sleep issues.  

8.  There is no competent evidence relating fatigue, hair 
loss or cold sweats to service in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by body 
aches due to an undiagnosed illness that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2004).  

2.  The veteran does not have a disability manifested by 
memory loss, due to an undiagnosed illness that was incurred 
in or aggravated by service.  3 8 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2004). 

3.  Fatigue was not incurred in or aggravated by active 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

4.  Hair loss was not incurred in or aggravated by active 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

5.  Cold sweats were not incurred in or aggravated by active 
service, nor are they due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for body aches, fatigue, 
memory loss, hair loss, and cold sweats, as chronic 
disabilities claimed to be the result of service in the 
Persian Gulf.  The evidence of record clearly shows that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thus, he has qualifying service 
for consideration of the presumption of service connection 
for disabilities medically attributed to undiagnosed illness 
or an unexplained chronic multisymptom illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, § 1117 authorized VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, § 1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  


On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C. 
§§ 1117 and 1118, including a complete revision of Section 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See also 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).  

Merits of the Claim

Fatigue, Hair Loss, and Cold Sweats

Service medical records show no complaint, diagnosis or 
treatment for fatigue, hair loss or cold sweats.  VA medical 
treatment records and examinations beginning in 1991 show no 
findings pertinent to fatigue, hair loss or night sweats.  In 
December 2004, VA examined the veteran and he complained of 
fatigue, especially when going upstairs and difficulty 
staying awake.  He also reported that he has had hair loss 
since 1991.  In addition, he stated that he has night sweats 
from the waist up.  The examiner reported that the veteran 
was taking Carvedilol, Paroxetine HCL, Simvastatin, Enalapril 
Maleate, Chlorazepate Dipotassium and Tranxene, and was being 
treated for PTSD, hypertension, hyperlipidemia and mild 
tremors.  Following examination of the veteran, the examiner 
diagnosed fatigue, unable to discern at this time, he has an 
ejection fraction of 43% and is on Coreg which can cause 
fatigue; hair loss due to male pattern baldness; and night 
sweats that can be attributed to medications or to sleep 
issues.  It was concluded that there was no evidence of any 
unexplained illnesses.  

Given the evidence as outlined above, the Board finds that 
the veteran's complaints of fatigue, hair loss and night 
sweats are due to a known cause or illness.  There was no 
finding of these complaints in service.  As such, service 
connection cannot be granted for these complaints on a direct 
basis.  Neither can service connection be granted as due to 
an undiagnosed illness or chronic multisymptom illness.  
Since the veteran's symptoms of fatigue, hair loss and night 
sweats have been attributed to various known clinical 
diagnoses or medication, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Therefore, the 
claims for service connection for these complaints as due to 
an undiagnosed illness is legally insufficient and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where there is no entitlement under the law to the 
benefit sought, the appeal must be terminated).  

Body Aches and Memory Loss

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed or undiagnosed disability associated with body 
aches or memory loss.  In fact, the December 2004 VA 
examination report revealed no objective evidence of body 
aches or memory loss.  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for body aches or memory loss.  38 C.F.R. § 3.303.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Other Considerations

Although the veteran asserts that he has body aches, fatigue, 
memory loss, hair loss, and cold sweats, as chronic 
disabilities of an undiagnosed illness as a result of service 
in the Southwest Asia theater of operations during the Gulf 
War , he, as a layperson, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in April 2004.  

The April 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The April 2004 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  In this regard, the veteran was informed that it 
was his responsibility to see that VA receives medical 
evidence not in the custody of a Federal Agency and where he 
could send information and evidence.  Thus, the appellant 
clearly had actual knowledge of this requirement.  

The Board acknowledges that the section 5103(a) notice letter 
was sent to the veteran after the RO's decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has been given in this case.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, opinions have been rendered, and records have 
been obtained.  While the December 2004 VA examiner indicated 
that tests were being ordered and the reports of those tests, 
if conducted, are not in the file, the Board finds that 
remanding this claim on that basis is not necessary.  This is 
because the VA examiner noted that in reviewing the file, all 
laboratory data has been essentially normal.  The medical 
evidence in the file supports this finding and is adequate to 
make a determination in this case.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for body aches, fatigue, memory loss, hair 
loss, and cold sweats, as chronic disabilities of an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Gulf War is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


